The judgment of the trial court in this case was on May 31, 1949, affirmed without opinion. Petition for rehearing was denied June 14th and the mandate went down. When the case of Hussein et ux. v. Bevins et ux., Fla. 1949, 40 So.2d 452, was decided, attorneys for appellant directed our attention to the fact that error had been committed in the order of affirmance in so far as it approved the allowance of attorneys fees secured by the supersedeas bond.
We recalled the mandate and have reviewed the order of affirmance. We have reached the conclusion that this is not a case in which attorneys fees could be properly secured by supersedeas bond and allowed under Section 59.13, F.S.A., so order of affirmance was erroneous to that extent.
On authority of Hussein et ux. v. Bevins et ux., Fla., 40 So.2d 452, our former judgment of affirmance is accordingly receded from and the order of the Chancellor fixing as a condition of the supersedeas bond the payment of attorneys fees by appellant in event of affirmance is to that extent reversed. In all other respects the judgment below is reaffirmed. See also Bernstein v. Bernstein, Fla. 1949, ___ So.2d ___.1 In all other respects the judgment below is reaffirmed.
It is so ordered.
ADAMS, C.J., and THOMAS and ROBERTS, JJ., concur.
1 Rehearing pending.